EXHIBIT 10.89

 

[LETTERHEAD OF PATH 1]

 

January 12, 2005

 

Mr. Dan McCrary

60 Lorelei Lane

Menlo Park, CA 94025

 

Dear Dan,

 

I have enjoyed talking to you about joining the Path 1 team as Vice President of
Marketing. I am delighted to offer you this position as more fully set forth
below:

 

   

Position:

   Vice President of Marketing    

Reporting to:

   John R. Zavoli, President & CEO    

Classification:

   Exempt    

Base Annual Salary:

   $165,000.00    

Relocation Assistance:

   For a period of up to six months, you will receive a temporary living
allowance totaling $8,000.00, payable semi-monthly with our normal payroll. This
allowance shall be subject to all applicable income and employment tax
withholding.          The company presently has no plans to relocate you and
your family. However, should we mutually agree at a later time to relocate you,
we will negotiate and agree on relocation assistance, if any, toward the
relocation.    

Stock Options/

Restricted Stock

   Subject to Board approval, stock options on 25,000 shares of Common Stock
with an exercise price at fair market value on the date of grant, vesting in
sixteen equal quarterly installments over four (4) years in accordance with the
company’s 2000 or 2004 Stock Option/Stock Issuance Plans.          Subject to
Board approval, 20,000 restricted shares pursuant to the 2000 or 2004 Stock
Option/Stock Issuance Plans. The restricted stock shall vest over two (2) years,
50% cliff vest after one (1) year of service, the balance ratably over each
successive quarter.    

Severance Agreement:

   Three (3) months severance in the form of salary & benefit continuation in
case of termination for any reason other than for cause, effective after ninety
(90) days of employment. Subject to this severance arrangement, you shall be an
“at-will” employee and your employment can be terminated at any time by Path 1.
   

Start Date:

   January     , 2005    

Offer Expiration Date:

   January 20, 2005

 

1 of 2



--------------------------------------------------------------------------------

As a condition of employment, you must sign Path 1 Network Technologies’
Proprietary Information and Invention Agreement on your first day of employment.
This offer is also subject to satisfactory background check and evidence of your
entitlement to work in the United States.

 

We offer a comprehensive benefits package, including company paid medical,
dental, vision, Life and LTD. We provide 3 weeks of Paid Time Off, as well as a
holiday schedule that includes at least 11 assigned or floating holidays. We
also offer a 401(k) plan and a Flexible Spending Plan.

 

This written offer of employment contains our complete offer. Any
representations, whether written or oral, not contained in this letter are
expressly cancelled and superseded by this offer.

 

Dan, as I mentioned previously, I am very excited to have you join our company
at this very exciting time. I believe you can make a significant contribution.

 

Please sign and date the copy of this letter and return it to my attention. If
you have any questions, please do not hesitate to contact me.

 

Sincerely,

 

John R. Zavoli

President and CEO

 

 

 

I understand that employment with Path 1 Network Technologies Inc. is “at will”,
and not for a specified term, and is at the mutual consent of the employee and
the company. Accordingly, either the employee or the company can terminate the
employment relationship at will, with or without cause, at any time. My
signature below memorializes my full understanding and acceptance of this offer
of employment.

 

Approved and Accepted

 

                                Name        Date     

 

2 of 2